          Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DARRICK EDWARD WRENN,                           )
                                                )
                    Plaintiff,                  )
                                                )
v.                                              )      Case No. CIV-21-00060-JD
                                                )
SCOTT PRUITT, ET AL.,                           )
                                                )
                    Defendants.                 )

                                        ORDER

      Before the Court are a Motion to Dismiss filed by Defendants Office of the

Attorney General, Scott Pruitt, Mike Hunter, Mykel Fry, Lory Dewey, the Oklahoma

Medicaid Fraud Control Unit, Thomas Siems, Joel Nico Gomez, Travis Kirkpatrick, and

Wendy Larsen [Doc. No. 6] and a Motion to Dismiss filed by Defendants Oklahoma

Health Care Authority, Kevin Corbett, Nicole Nantois, Jeremiah Streck, Traylor Rains,

Melinda Thomason, Lisa Gifford, and Carrie Evans [Doc. No. 8].1 Plaintiff Darrick

Edward Wrenn, appearing pro se, has filed a response in opposition to each motion [Doc.

Nos. 13 and 14] and the defendants have filed a combined reply [Doc. No. 16]. Plaintiff

has also filed a Motion for Leave to File Amended Complaint [Doc. No. 15] seeking to

add defendants and incorporate new attachments into his Complaint. For the reasons




      1
         The Complaint [Doc. No. 1] indicates that the individual defendants are sued in
their official and individual capacities. Official capacity suits brought under § 1983
“‘generally represent only another way of pleading an action against an entity of which
an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (quoting
Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690, n.55 (1978)).
           Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 2 of 12




stated below, the Court grants Defendants’ Motions to Dismiss, denies Plaintiff’s Motion

for Leave to Amend, and stays this action.

I.     Background

       In his Complaint, Mr. Wrenn2 alleges that three state agencies—the Oklahoma

Attorney General’s Office, the Oklahoma Health Care Authority, and the Oklahoma

Medicaid Fraud Control Unit—and several individual employees or representatives of

these agencies, conspired to violate his constitutional rights. See Compl. [Doc. No. 1] at

16–17. Mr. Wrenn asserts that the Oklahoma Health Care Authority began an

investigation into his wife’s behavioral health businesses based on complaints from

“disgruntled employees” that “did not follow due process guidelines in regard to

Medicaid fraud.” Id. at 19. Specifically, he complains that the investigators never

conducted an audit and preliminary investigation and that the allegations in the criminal

counts “lacked evidence.” Id. at 20, 23.

       Mr. Wrenn alleges his wife’s businesses and behavioral health care contracts were

terminated and he was charged with “several counts of Medicaid fraud.” Id. at 19–20; Ex.

1 (marked as Ex. A). He has included a slew of attachments with his Complaint,

including some showing that the State of Oklahoma is pursuing criminal charges against

him in the District Court of Oklahoma County, case number CF-2016-4884. See Compl.,



       2
         As a pro se litigant, Plaintiff’s “pleadings are to be construed liberally and held
to a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon,
935 F.2d 1106, 1110 (10th Cir. 1991). This relaxed standard does not, however, “relieve
the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim
could be based.” Id.
                                              2
           Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 3 of 12




Exs. 2–6 (marked as Exs. B–F). The defendants agree that there is an active state criminal

case and the docket sheet for this case reflects that the proceeding is ongoing. [See Doc.

No. 6 at 11; Doc. No. 6-1; Doc. No. 8 at 13].3 Mr. Wrenn claims “he is innocent of any

crime.” Compl. at 16.

       Based on these allegations, Mr. Wrenn brings three claims against the defendants.

In Count 1, he alleges that the defendants violated his Fifth and Fourteenth Amendment

due process rights by failing to conduct an audit and investigation before charging him.

Id. at 20–23. His aim appears to be to halt the criminal prosecution, as within this section

he specifically requests that the Court “reconsider all motions” filed in the criminal case

and review the state court’s finding of probable cause.4 Id. at 22–23.


       3
        The Court may consider matters outside the pleadings in deciding whether to
dismiss on the grounds of abstention without converting the motion into one for summary
judgment. See Sierra Club v. Chesapeake Operating, LLC, 248 F. Supp. 3d 1194, 1199
(W.D. Okla. 2017); see also Fed. R. Evid. 201 (explaining judicial notice by a court).
Regardless, Mr. Wrenn’s allegations show an active state criminal prosecution, making
abstention under the analysis below proper.
       4
         From his Complaint, it is not entirely clear whether Mr. Wrenn intends only to
challenge the constitutionality of his criminal prosecution, or also seeks to challenge the
administrative procedures under which his wife’s contracts where terminated. In their
respective motions, the defendants characterize the claim as one seeking interference in
the criminal prosecution. Mr. Wrenn does not challenge this characterization in his
responses and instead argues that the prosecution was commenced in bad faith and that
the defendants “disregarded the required procedure by failing to conduct an audit before
bringing a charge against the Plaintiff.” Pl.’s Resp. [Doc. No. 13] at 10–11; Pl.’s Resp.
[Doc. No. 14] at 10–11. Thus, the Court interprets Mr. Wrenn’s claim as one challenging
the constitutionality of his criminal prosecution. However, to the extent Mr. Wrenn
intended to raise a due process claim based on the procedures used to terminate his wife’s
contracts, his allegations would fail to state a claim because, although he complains that
an audit was not performed, he does not assert that he was denied “notice and opportunity
for hearing appropriate to the nature of the case.” Winters v. Bd. of Cnty. Comm’rs, 4
F.3d 848, 856 (10th Cir. 1993). Indeed, his many attachments appear to show otherwise.
                                             3
           Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 4 of 12




       In Count 2, Mr. Wrenn purports to bring a claim of “Official Misconduct” under

42 U.S.C. §§ 1983 and 1985 and claims that the defendants “entered [into] a conspiracy

against Plaintiff when they operated under color of state law to conduct an illegal

investigation” and “violated Plaintiff’s civil rights while attempting to blackmail Plaintiff

for money under color of state law.” Id. at 24–25. He further pleads that “he is innocent

and was unlawfully included in the Criminal action.” Id. at 25.

       Last, in Count 3, he alleges a claim for “Misconduct” based on the Attorney

General Office’s entering into a deferred prosecution agreement with Mr. Wrenn’s

former co-defendant. Id. at 25–26. Mr. Wrenn prays for damages and an order declaring

that all defendants violated his constitutional rights. Id. at 26.

       The defendants seek dismissal of these claims, arguing, among other things, that

the Court should abstain from hearing this matter pursuant to the Younger5 abstention

doctrine because there is a pending criminal prosecution against Mr. Wrenn that provides

an adequate basis to hear his federal claims. In his responses, Mr. Wrenn argues that

Younger abstention is not appropriate because the State initiated the criminal charges

against him in bad faith.




See generally Compl., Exs. 1–6 (marked as Exs. A–F). Further, amongst the numerous
defendants he has named, he has failed to “make clear exactly who is alleged to have
done what to whom, to provide each individual with fair notice as to the basis of the
claims . . . .” Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008).
       5
           Younger v. Harris, 401 U.S. 37 (1971).
                                               4
           Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 5 of 12




II.      Discussion

      A. The Court must abstain from intervening in the ongoing state proceeding.

         1) Applicable law

         The Younger abstention doctrine recognizes that principles of equity, comity, and

federalism motivate a “longstanding public policy against federal court interference with

state court proceedings . . . .” Younger, 401 U.S. at 43–45. This restraint by federal courts

yields “respect for state functions” and the independent operation of state legal systems.

Id. at 44; see also Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.

423, 431 (1982) (explaining that the policies underlying Younger include “a recognition

of the fact that the entire country is made up of a Union of separate state governments,

and a continuance of the belief that the National Government will fare best if the States

and their institutions are left free to perform their separate functions in their separate

ways.”) (citation omitted). Thus, “[e]ven when a federal court would otherwise have

jurisdiction to hear a claim, the court may be obliged to abstain when a federal-court

judgment on the claim would interfere with an ongoing state proceeding implicating

important state interests.” D.L. v. Unified Sch. Dist. No. 497, 392 F.3d 1223, 1227–28

(10th Cir. 2004) (explaining that the “classic example of this proposition . . . is a federal

suit to enjoin a pending state criminal proceeding”).

         Younger abstention is, however, “the exception, not the rule,” Ankenbrandt v.

Richards, 504 U.S. 689, 705 (1992) (citation omitted), and the Supreme Court has limited

its application to three “exceptional” circumstances:

         (1)   ongoing state criminal prosecutions;
                                               5
         Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 6 of 12




       (2)    certain civil enforcement proceedings; and

       (3)    “civil proceedings involving certain orders that are uniquely in furtherance

              of the state courts’ ability to perform their judicial functions.”

Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 73 (2013) (citation omitted).

       When analyzing the Younger abstention doctrine, the Court may also consider

additional factors, including whether:

       (1)    there is an ongoing state criminal, civil, or administrative proceeding;

       (2)    the state court provides an adequate forum to hear the claims raised in the

              federal complaint; and

       (3)    the state proceedings involve important state interests, matters which

              traditionally look to state law for their resolution or implicate separately

              articulated state policies.

Amanatullah v. Colorado Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999)

(citing Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997)); see also Phelps v.

Hamilton, 122 F.3d 885, 889 (10th Cir. 1997) (“Phelps II”) (citing same three-part test

for determining abstention under Younger). The Supreme Court cautioned federal courts,

however, to limit the Younger abstention doctrine to the three circumstances identified in

Sprint Communications, and that other factors cited in many post-Younger cases like

Amanatullah are “additional factors” that are “not dispositive.” Sprint Comm’ns, 571

U.S. at 81–82.

       Finally, Younger abstention is “treated as jurisdictional” and it should be

addressed at the outset of the case. See Steel Co. v. Citizens for a Better Env’t, 523 U.S.
                                              6
           Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 7 of 12




83, 100 n.3 (1998); see also Chapman v. Barcus, 372 F. App’x 899, 901 n.1 (10th Cir.

2010) (unpublished) (“Younger abstention is ‘fundamentally’ and ‘essentially a

jurisdictional doctrine” and “‘determine[s] when the federal courts must refrain from

exercising jurisdiction’” (citation omitted)). The Court must “address it at the outset

because a determination that [Younger abstention applies] moots any other challenge to

the claim, including a different jurisdictional challenge.” D.L., 392 F.3d at 1229. If the

conditions for abstention are met, “Younger abstention is non-discretionary” and “it must

be invoked” unless there are other “extraordinary circumstances.” Amanatullah, 187 F.3d

at 1163.

       2) Analysis

       Applying Younger, Sprint Communications, and the additional factors in

Amanatullah, the Court concludes that it must abstain from hearing Mr. Wrenn’s federal

claims because there is an ongoing state criminal proceeding. Here, Mr. Wrenn seeks a

ruling that the defendants violated his constitutional rights in investigating and

prosecuting claims of Medicaid fraud, which are the subject of his pending criminal case.

He further pleads that he “is innocent” of the criminal charges and requests that this

Court “reconsider” the motions filed in the criminal case, including the finding of

probable cause. See Compl. at 22–23, 25. Mr. Wrenn therefore seeks federal court

interference with an ongoing state criminal proceeding, a situation that fits neatly within

one of the “exceptional circumstances” identified by the Supreme Court as being

appropriate for Younger abstention. See Sprint Commc’ns, Inc., 571 U.S. at 72 (stating

that “Younger exemplifies one class of cases in which federal-court abstention is
                                              7
         Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 8 of 12




required: When there is a parallel, pending state criminal proceeding, federal courts must

refrain from enjoining the state prosecution”); see also Goings v. Sumner Cnty. Dist.

Att’ys. Off., 571 F. App’x 634, 638 (10th Cir. 2014) (unpublished) (Younger abstention

appropriate where plaintiff sought to challenge prosecutorial procedures used during his

ongoing criminal proceeding); Wilson v. Morrissey, 527 F. App’x 742, 744 (10th Cir.

2013) (unpublished) (Younger abstention appropriate where plaintiff sought to challenge

the constitutionality of his ongoing criminal prosecution).

       The additional factors set forth in Amanatullah—though not dispositive—also

support abstaining in this case. First, the criminal proceeding is ongoing. Mr. Wrenn

repeatedly refers to the criminal case in his pleadings and the defendants agree that the

prosecution is ongoing. Second, the state court provides an adequate forum in which to

hear Mr. Wrenn’s federal claims. Generally, “abstention is appropriate unless state law

clearly bars the interposition of the constitutional claims.” Moore v. Sims, 442 U.S. 415,

425–26 (1979). Mr. Wrenn offers no reason to think that the Oklahoma state courts

would not provide an adequate forum to challenge the constitutionality of his prosecution

or to review the rulings made in his criminal case. See Goings, 571 F. App’x at 638 (“[I]t

is beyond cavil that a state court is an adequate forum for the resolution of challenges to

distinctly state prosecutorial or court procedures or processes . . . .”). And last, Oklahoma

has an important interest in enforcing its criminal laws. Winn v. Cook, 945 F.3d 1253,

1258 (10th Cir. 2019).

       Mr. Wrenn does not seriously dispute that any of these factors counsel in favor of

abstention, but instead argues that he qualifies for an exception to the Younger doctrine.
                                              8
         Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 9 of 12




Although Younger abstention is mandatory once the conditions have been met, a federal

court may nevertheless enjoin a criminal prosecution if it “was (1) commenced in bad

faith or to harass, (2) based on a flagrantly and patently unconstitutional statute, or (3)

related to any other such extraordinary circumstance creating a threat of ‘irreparable

injury’ both great and immediate.” Phelps v. Hamilton, 59 F.3d 1058, 1063–64 (10th Cir.

1995) (“Phelps I”) (citation omitted). These exceptions “provide for a very narrow gate

for federal intervention.” Id. at 1064 (citation omitted). Mr. Wrenn does not allege that

there is an unconstitutional statute involved or that he faces an irreparable injury, but

instead argues that “the State instituted the criminal charges against him in bad faith,”

“[t]hey are well aware that [he] is innocent of the charges,” and the defendants “are part

of some pattern of harassment against [him].” Pl.’s Resp. [Doc. No. 13] at 10; Pl.’s Resp.

[Doc. No. 14] at 10.

       The Tenth Circuit has identified three factors to consider in determining “whether

a prosecution is commenced in bad faith or to harass: “(1) whether it was frivolous or

undertaken with no reasonably objective hope of success; (2) whether it was motivated

by the defendant’s suspect class or in retaliation for the defendant’s exercise of

constitutional rights; and (3) whether it was conducted in such a way as to constitute

harassment and an abuse of prosecutorial discretion, typically through the unjustified and

oppressive use of multiple prosecutions.” Phelps I, 59 F.3d at 1065 (cleaned up).

Notably, “it is the plaintiff’s ‘heavy burden’ to overcome the bar of Younger abstention

by setting forth more than mere allegations of bad faith or harassment.” Phelps II, 122

F.3d at 889.
                                              9
           Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 10 of 12




       Mr. Wrenn does not allege that he has been subjected to multiple, unjustified

prosecutions or that the prosecution was commenced in retaliation for his exercise of a

constitutional right. Nor can he show that the prosecution was “undertaken with no

reasonably objective hope of success” given that the state court made a finding of

probable cause. Phelps II, 122 F.3d at 889; see Phelps I, 59 F.3d at 1064 n.12

(“Ordinarily, a bad faith prosecution will not be predicated upon probable cause.”). Mr.

Wrenn’s mere conclusory allegations of bad faith, harassment, or “strong arm” activities

are not sufficient to carry his burden of showing that an exception to the Younger

doctrine is warranted in this case. See Wilson, 527 F. App’x at 744 (finding that bad faith

exception was not met where the plaintiff “offer[ed] nothing beyond his own assertions

that these prosecutions were somehow wrongful”).

       In sum, the Court must abstain under Younger because Mr. Wrenn seeks federal

court intervention in an ongoing state criminal prosecution.6

   B. A stay is appropriate.

       The Court additionally finds that a stay is appropriate in this case. Generally, when

Younger abstention applies, a court may dismiss the plaintiff’s equitable claims but

should stay the case if there are intertwined legal claims that cannot be asserted in state

court. See Deakins v. Monaghan, 484 U.S. 193, 202 (1988) (holding that even if Younger

abstention is appropriate “the District Court has no discretion to dismiss rather than to


       6
        Once the Court has abstained, any additional inquiry into the case is improper.
Goings, 571 F. App’x at 639. Adhering to this principle, the Court makes no rulings on
any other arguments raised by the defendants’ motions.

                                             10
         Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 11 of 12




stay claims for monetary relief that cannot be redressed in the state proceeding”); Myers

v. Garff, 876 F.2d 79, 81 (10th Cir. 1989) (affirming dismissal of equitable claims

dismissed under Younger but reversing dismissal of damage claims that could not be

heard in the state court).

       In his Complaint, Mr. Wrenn seeks damages and an order declaring that the

defendants violated his constitutional rights. Although the Eleventh Amendment

“generally bars federal suits against state officers in their official capacities for money

damages,” Franklin v. Kansas Dep’t of Corr., 160 F. App’x 730, 734 (10th Cir. 2005)

(unpublished), Mr. Wrenn has also sued the defendants in their individual capacities.

Accordingly, the Court will stay this case until the state court criminal proceeding

reaches a final conclusion (including all direct appeals). Additionally, because Mr.

Wrenn’s Motion for Leave to File Amended Complaint seeks only to add defendants and

incorporate more exhibits, and does not seek to amend his allegations, the Court finds

that it should be denied at this time, although Mr. Wrenn may resubmit his request

following the removal of the stay.

III.   Conclusion

       IT IS THEREFORE ORDERED that the Motions to Dismiss filed on behalf of

the defendants [Doc. Nos. 6 and 8] are GRANTED as explained in this Order. Plaintiff’s

Motion for Leave to File Amended Complaint [Doc. No. 15] is DENIED. This action is

STAYED pending the final conclusion of Plaintiff’s state court criminal proceeding,

including all direct appeals. An appropriate Administrative Closing Order shall be

entered. Cf. Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (district courts have
                                              11
         Case 5:21-cv-00060-JD Document 17 Filed 05/07/21 Page 12 of 12




inherent power to manage their dockets to achieve the orderly and expeditious disposition

of cases).

       IT IS SO ORDERED this 7th day of May 2021.




                                           12
